Kruse, P. J. (dissenting):
I think in view of the specific findings that the letters were received by the persons to whom they were addressed, the error, if any, pointed out as the first ground for reversal in the opinion of Mr. Justice De Angelis does not constitute reversible error. I do not .think the mere fact that the letter was addressed to one of the individual members, instead of the firm which had been dissolved, was such a departure from the terms of the contract as to make it ineffective, and, therefore, vote for affirmance.
Foote, J., concurred.
In each case, judgment and order reversed and new trial granted, with costs to appellant to abide event.